Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
Inventor to file provisions of the AIA .
Examiner’s Comment
Applicant’s request to withdraw the last Office action sent on 10/29/2021 because a wrong set of claims was acted on.  The time period has been restarted because claims 16-30 were left out of the Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US Pat. 9,152,104, applicant’s cited prior art) in view of Yamanouchi et al. (US Pat. 8,372,571.)
	Regarding claims 16 and 23, Kasai (fig. 1) discloses an image forming apparatus comprising: an image forming unit 2 to form a toner image on a print medium S by using an electro photographic method; a fixing unit 6 to fix the toner image to the print medium by heat and pressure (col. 1, lines 10-45); a clear toner application unit 2A to apply a clear toner to the print medium.

Yamanouchi (fig. 3) discloses a photo finishing unit 1 to apply heat and pressure to a print medium after a fixing device 50 and to cool the print medium (fig. 3.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device of Kasai to add the photo finishing unit as taught by Yamanouchi so that the clear toner image can be further treated.
Regarding claim 17, Kasai discloses wherein the clear toner application unit applies the clear toner to an entire image plane of the print medium (col. 5, lines 15-20.)
Regarding claim 18, Kasai discloses the clear toner application unit 2A applies 0.3 mg/cm2 or more of a clear toner to the print medium (col. 3, lines 32-36, col. 7, lines 49-63.)
Regarding claim 20, Kasai (col. 3, lines 32-50) discloses wherein the clear toner application unit comprises: a containing unit 24A to contain the clear toner; a charge receiving member 21; a charge supplying member 22 to supply a charge of a polarity opposite to a charge polarity of the clear toner to the charge receiving member; a developing member 24 to receive application of a developing bias voltage for supplying the clear toner to the charge receiving member and to attach the clear toner contained in the containing unit to the charge receiving member; and a transfer member to 15 to receive application of a transfer bias voltage of a polarity opposite to the charge polarity of the clear toner and to transfer the clear toner attached to the charge receiving member to the print medium, the transfer member opposing the charge receiving member with the print medium there between.
Regarding claims 21 and 25, Yamanouchi (fig. 3) discloses a post-processing unit 1 attachable/detachable to/from a main body 2, which includes the photo finishing unit and the clear toner application unit.

Regarding claim 24 Yamanouchi (fig. 3) discloses a path selecting member (i.e. part to left of fixing device 50) located at an exit of the fixing unit to selectively guide the print medium to the photo finishing unit.
Claims 19-22 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Yamanouchi as applied to claims 16 and 26 above, and further in view of Terao (US Pat. 8,494,385, Applicant’s cited prior art.)
Regarding claims 19, 29, Kasai in view of Yamanouchi fail to disclose wherein the clear toner application unit is to apply the clear toner to the print medium by using a non- exposure type electro photographic method.
Terao discloses wherein the clear toner application unit is to apply the clear toner to the print medium by using a non- exposure type electro photographic method (col. 13, lines 43- 67.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device of Kasai in view of Yamanouchi to add the photo finishing unit as taught by Terao so that the toner image can be further treated.
Regarding claim 26, Yamanouchi (fig. 3) discloses a post-processing unit 1 attachable/detachable to/from a main body 2, which includes the photo finishing unit and the clear toner application unit.
Regarding claim 27, Kasai discloses wherein the clear toner application unit is to apply the clear toner to an entire image plane of the print medium (col. 5, lines 15-20.)
Regarding claim 28, Kasai the clear toner application unit 2A to apply 0.3 mg/cm2 or more of a clear toner to the print medium (col. 3, lines 32-36, col. 7, lines 49-63.)


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HOANG X NGO/Primary Examiner, Art Unit 2852